                   DISTRICT COURT OF THE VIRGIN ISLANDS
                   DIVISION OF ST. THOMAS AND ST. JOHN

FLAGSTAR BANK, FSB,                   )
                                      )
                    Plaintiff,        )
                                      )
                    v.                )      Civil No. 2019-12
                                      )
VIRGINIA L. SPENCER                   )
                                      )
                    Defendants.       )
                                      )

APPEARANCES:

A.J. Stone , III
Adam Nicholas Marinelli
Bolt Nagi PC
St. Thomas, U.S.V.I.
     For Flagstar Bank, FSB.

                                  JUDGMENT

GÓMEZ, J.

        Before the Court is the motion of Flagstar Bank, FSB, for

default judgment.

                     I.   FACTUAL AND PROCEDURAL HISTORY

   Having reviewed the record, the Court makes the following

findings of fact:

   1.    Virginia Spencer (“Spencer”) is the record owner of

         property described as

               Parcel Nos. 80 Remainder and 81A Water Island (La
               Providence), No. 10 Southside Quarter, St. Thomas,
               U.S. Virgin Islands as shown on O.L.G. No. D9-8775-
               T013 dated 05-24-2013.

         (the “Property”). See Deed at 1, ECF No. 14-1.
Flagstar Bank, FSB, v. Spencer
Civ. No. 2019-12
Judgment
Page 2

  2.   Spencer is a competent adult and is not on active duty for

       any branch of the United States Uniformed Services.

  3.   On or about September 4, 2015, Spencer borrowed $410,000

       from Cliffco, Inc. d/b/a Cliffco Mortgage Bankers, a

       Corporation (“Cliffco”).

  4.   On September 4, 2015, Spencer executed and delivered a

       promissory note (the “Note”) to Cliffco in which she

       promised to pay Cliffco the principal sum of $410,000,

       plus interest at a rate of 4.75% per annum in monthly

       installments. The Note provides that any monthly payment

       that is not received by the end of 15 calendar days after

       the date that it is due shall be subject to a late fee

       that is calculated as 5% of any overdue payment of

       principal and interest.

  5.   The Note provides that Spencer will be in default by

       failing to pay an installment. In the event of default,

       the Note holder may elect to send Spencer a notice of

       default requiring Spencer to pay the overdue amount by a

       date at least 30 days after the notice of default is sent.

       If Spencer does not pay the overdue amount by the date set

       by the notice of default, at the election of the Note

       holder, the Note will be become due and payable in its

       entirety.
Flagstar Bank, FSB, v. Spencer
Civ. No. 2019-12
Judgment
Page 3

  6.   On September 4, 2015, Spencer delivered to Cliffco a real

       estate mortgage (the “Mortgage”) encumbering the Property

       and securing the Note. The Mortgage is attached to the

       Property. Pursuant to the Mortgage, Mortgage Electronic

       Registration Systems, Inc. (“MERS”), acting solely as a

       nominee for Cliffco and Cliffco’s successors and assigns,

       is the mortgagee. MERS has the right to foreclose on the

       Property in the event of a default on the Note.

  7.   On September 9, 2015, the Mortgage was recorded at the

       Office of the Recorder of Deeds for the District of St.

       Thomas and St. John as Document No. 2015005963.

  8.   On January 12, 2018, MERS, as nominee for Cliffco,

       assigned the Mortgage to Flagstar Bank, FSB (“Flagstar”).

       That assignment was recorded on February 9, 2018, at the

       Office of the Recorder of Deeds for the District of St.

       Thomas and St. John as Document No. 2018000977.

  9.   On or about September 1, 2018, Spencer failed to pay an

       installment on the Note when it became due. Spencer has

       failed to pay all subsequent payments.

  10. On October 17, 2018, Flagstar sent a notice of default to

       Spencer at her address. The notice of default advised

       Spencer that failure to cure the default may result in

       acceleration of the debt and foreclosure of the mortgage
Flagstar Bank, FSB, v. Spencer
Civ. No. 2019-12
Judgment
Page 4

       lien. The notice of default also provided that Spencer had

       until November 16, 2018, to pay the full amount of the

       default.

  11. Spencer made no further payments on the Note.

  12. On March 11, 2019, Flagstar initiated this action against

       Spencer to enforce the terms and conditions of the Note

       and Mortgage. In its complaint, Flagstar declared the

       entire amount of indebtedness due and payable immediately.

  13. On March 29, 2019, Spencer was personally served with the

       summons in this matter. On April 24, 2019, Flagstar filed

       proof of service on Spencer on the Court’s docket.

  14. Spencer has not filed her answer to the complaint or

       otherwise appeared in this action. On May 22, 2019, the

       Clerk of Court entered default against Spencer.

  15. On August 30, 2019, Flagstar moved for entry of default

       judgment.

  16. Spencer is in default on the Note. As of July 16, 2019,

       Spencer is in debt to Flagstar in the principal amount of

       $391,266.30; plus interest on the Note in the amount of

       $17,800.13; escrow advances in the amount of $731.71;

       accumulated late charges in the amount of $947.46;

       inspections or other property preservation fees and

       charges in the amount of $153; and other fees in the
Flagstar Bank, FSB, v. Spencer
Civ. No. 2019-12
Judgment
Page 5

       amount of $30. Interest continues to accrue on the Note in

       the amount of $50.92 per diem. As of July 16, 2019, the

       total amount of Spencer’s indebtedness to Flagstar under

       the Note is $410,928.60.

                                 II.   DISCUSSION

     Federal Rule of Civil Procedure 55(b)(2) allows courts to

enter a default judgment against a properly served defendant who

fails to file a timely responsive pleading. Anchorage Assoc. v.

V.I. Bd. Of Tax Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990). A

motion for entry of default judgment must contain evidence of

the following: (1) that default was entered; (2) that the

defendant has not appeared; (3) that the defendant is not an

infant or incompetent; (4) that all pleadings were validly

served upon the defendant; (5) the amount of judgment and how it

was calculated; and (6) an affidavit of non-military service.

See Bank of Nova Scotia v. Abdallah, No. CV 20012-0033, 2014 WL

2976232, at *3 (D.V.I. July 1, 2014). In addition, the Court

must consider three factors when determining whether to grant a

default judgment: “(1) [the] prejudice to the plaintiff if

default is denied, (2) whether the defendant appears to have a

litigable defense, and (3) whether defendant’s delay is due to

culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164

(3d Cir. 2000).
Flagstar Bank, FSB, v. Spencer
Civ. No. 2019-12
Judgment
Page 6

                                 III. ANALYSIS

     To prevail on a debt and foreclosure claim, the plaintiff

must show that: (1) the debtor executed a promissory note and

mortgage; (2) the debtor is in default under the terms of the

note and mortgage; and (3) the lender is authorized to foreclose

on the property mortgaged as security for the note. Thompson v.

Florida Wood Treaters, Inc., 52 V.I. 986, 995 (D.V.I. 2009). The

facts found by the Court establish each of the elements for a

debt and foreclosure claim.

     The premises considered, it is hereby

     ORDERED that the motion of Flagstar for default judgment

docketed at ECF No. 13 is GRANTED; it is further

     ORDERED that Flagstar shall recover from Spencer the

principal amount of $391,266.30; plus interest on the Note in

the amount of $17,800.13; escrow advances in the amount of

$731.71; accumulated late charges in the amount of $947.46;

inspections or other property preservation fees and charges in

the amount of $153; and other fees in the amount of $30.

Interest continues to accrue on the Note in the amount of $50.92

per diem until the date of judgment; it is further

     ORDERED that the Mortgage is a first priority lien; it is

further
Flagstar Bank, FSB, v. Spencer
Civ. No. 2019-12
Judgment
Page 7

     ORDERED that the Mortgage, and any liens on the Property

subsequent to the recording of the First Mortgage are hereby

foreclosed; it is further

     ORDERED that the Property shall be sold by the United

States Marshal according to law and the proceeds of such sale

shall be applied first to the expenses associated with any sale,

including but not limited to the costs of publication and the

commission assessed by the United States Marshal’s Service

pursuant to Title 28, Section 1921 of the United States Code.

Second, the proceeds of such sale shall be applied toward

satisfaction of this Judgment in favor of Flagstar, including

any costs and attorney’s fees that may be awarded upon

application and any sums that may be paid by Flagstar for

insurance premiums, taxes, and expenditures necessary to

maintain the Property pending sale with interest from the date

of any such payment. Third, the proceeds of such sale shall be

applied toward the satisfaction of such liens as required by

Virgin Islands law.      Pursuant to Title 5, Section 489(5) of the

Virgin Islands Code, the surplus, if any, remaining after

application of the proceeds as provided above, shall be returned

to the debtor; and it is further
Flagstar Bank, FSB, v. Spencer
Civ. No. 2019-12
Judgment
Page 8

     ORDERED that

     1. Pursuant to Title 5, Section 484 of the Virgin Islands

     Code, notice of the Marshal’s sale shall be posted for four

     (4) weeks prior to the sale in a public place in or near

     the Office of the Clerk of the Court; and published once a

     week for at least four (4) consecutive weeks prior to the

     sale in a newspaper regularly issued and of general

     circulation in the U.S. Virgin Islands, which uses

     newsprint. The notice shall describe the Property as set

     out above and shall contain the terms and conditions of

     sale as set out herein.

     2. The terms and conditions of the sale shall be as

     follows:

           a. The Property shall be sold as a whole at a public

                sale at the Office of the U.S. Marshal, Federal

                Building, St. Thomas, U.S. Virgin Islands.

           b. Flagstar may bid a credit against its

                Judgment and interest thereon, plus any costs and

                expenses, without tender of cash.

           c. The terms of the sale as to all other persons or

               parties bidding shall be cash.

           d. The successful bidder on the Property shall be

               required to deposit with the United States Marshal
Flagstar Bank, FSB, v. Spencer
Civ. No. 2019-12
Judgment
Page 9

               cash equal to ten percent of his total bid at or

               before 5:00 p.m. on the date of the sale of the

               Property; and the remaining ninety percent of the

                said purchase price to be paid on or before 5:00

                p.m. within thirty days inclusive, of the date of

                sale of the Property.

           e. The United States Marshal shall make his report of

               the sale of the Property within ten days from the

               date of the sale.

     3. Flagstar shall have any and all writs necessary to

     execute the terms of this Judgment.

     4. Spencer shall be liable to Flagstar for any deficiency

     remaining after the sale of the Property; it is further

     ORDERED that the trial setting in this matter is VACATED;

it is further

     ORDERED that all pending motions are MOOT; and it is

further

     ORDERED that the Clerk of Court shall CLOSE this case.




                                        S\
                                             Curtis V. Gómez
                                             District Judge
